Question Hour with the President of the Commission
The next item is the Question Hour with the President of the Commission.
Open questions
Mr President, expectations of EU 2020 are running high, not only in our group but also among European citizens. They expect prosperity, jobs and a sustainable, innovative social market economy by 2020, as well as specific proposals for strong SMEs and an open European single market, including in the field of capital and knowledge development. They expect a 2020 strategy with a solid, transparent European governance structure, with no free-for-all for Member States.
Mr President, what Parliament wants is not merely to be informed after the event about proposals by the Commission and the Council; it wants to actually participate in developing and implementing the 2020 strategy. How are you going to ensure this, and what timetable are you working to? The Council President has announced that the intention is to reach conclusions as early as March. Will you take the initiative? Can we expect a specific framework in the near future containing starting points and objectives as a basis for participation by Parliament in this discussion? Can you let us know what timetable you are working to and who is responsible? Are you Mr 2020?
President of the Commission. - As President of the Commission, I will be responsible for that, in coordination with my colleagues in the Commission, because this will be the central task for the next Commission, as was presented in my political guidelines. Regarding the timing, we hope to have a formal communication ready in time for the Spring Council, but I feel it would be better only to have the formal conclusions at the June Council. That will be my proposal to the European Council, so that we can have - and I very much wish for this - full participation and ownership for Parliament of the strategy.
At European Council level, there has also been a very interesting pre-discussion about the economy and, in fact, I have encouraged the European Council to take full ownership on the Council side as well, and to reinforce the mechanisms of governance. As you know, five years ago, when we re-launched the Lisbon strategy, there was resistance from some Member States to follow certain recommendations of the Kok report. This time, the conditions exist for having a reinforced system of governance in this strategy.
Mr President, Mr Barroso, 2009 is drawing to an end in a difficult situation, with major unemployment and economic and budgetary problems. At the same time, the five-year period of the Barroso Commission is coming to a close. What conclusions do you draw from the first five years about the second five years, providing that the Commission is confirmed in office, in particular, with regard to these economic and social issues? What will you be saying to our citizens and also to your commissioners about the things that should be different in this new period?
We should work together to set new priorities with respect to our economic and socio-political objectives and to avoid recreating the situation that we currently find ourselves in. Therefore, I would like to ask you again what conclusions you draw from the first five years and what you want to do differently, better and more clearly in the next five years in order to fulfil the wishes of the citizens of Europe.
President of the Commission. - First of all, I think that the fact that this Parliament voted again for a mandate for myself is a signal that there is support for the action we have been taking. Having said that, there are issues that we have to change and to improve.
The situation today is different. There is a much greater sense of social urgency than before. As I have said very often, the most important problem we face in Europe today - which most likely we are going to face for some time yet - is unemployment. We have to find not only new sources of growth, but also to look at what was wrong with the previous model of growth.
It was obvious that the previous model of growth was dilapidated. Although it created some artificial bubbles - not only in the financial sector but also in other sectors - it was not sustainable, including from an energy and climate point of view. That is the focus of my strategy - the strategy I have put forward to this Parliament and which I hope to develop with the next Commission in, of course, very close association with this Parliament.
I would like to ask a brief additional question, Mr Barroso. If, during the hearings in Parliament, we are of the opinion that the allocation of the portfolios does not fully meet these objectives and we make proposals for changing the portfolios, are you prepared in principle to address our objections and to make changes? Would you, in principle, reject any objections or are you prepared to accept them?
President of the Commission. - It is clearly stated in the Lisbon Treaty that the internal organisation of the College and the Commission services is a responsibility of the Commission.
I am always ready to listen to your suggestions and to your comments. In fact, some of the innovations were as a result of some debates with your group and other groups. I count on your support for the full respect of the competences of the Commission, as I will always respect the competences of Parliament.
I am always open to listening to your suggestions but I think we should concentrate more on matters of policy, of substance. Regarding the organisation of the Commission, I believe that after five years of everyday work in the Commission, I am pretty well informed about the best ways of allocating resources inside the Commission.
Mr President, my question concerns the situation in Greece. This situation is very alarming, of course, with a government deficit of 12.7% and government debt poised to exceed 130%. This is exactly the situation I found in Belgium when, at a young age, I became Minister for the Budget in 1985. The figures were exactly the same - I shall never forget them - 12.7% government deficit. Clearly, then, Greece will have to work hard and implement reforms it has not implemented to date. Yet we, too, can do something, President Barroso. We can enable the costs associated with the government debt of the various Member States to fall by installing, at long last, a European bond market that would cover a large proportion of this government debt. We are currently paying several hundred billion euro too much in interest on our government debt owing to the fact that there is no European bond market and all the bond markets are still segmented, with an enormous shortage of liquidity. My question is whether you will take the initiative in this matter and launch such a European bond market at long last. This would not obviate the need for Greece to make an effort itself, but it could help.
President of the Commission. - I was very reassured by yesterday's commitment by Prime Minister Papandreou to cut public deficits and reduce the Government's debt through permanent expenditure cuts and revenue increases. We believe the current budget for 2010 that is now being discussed in the Greek Parliament and Prime Minister Papandreou's statements are steps in the right direction. I have been following the situation very closely with this government and with the previous government, namely the question of public finances.
We were also very impressed by the candid presentation made by the Prime Minister of Greece in the last European Council. He is fully aware of the problem and he has shown us his determination to address it. Greece will submit to the Commission in the course of January an updated stability programme, as foreseen in the Stability and Growth Pact. I trust that this programme will include concrete measures to strengthen fiscal adjustment in 2010 and to ensure lasting consolidation of public finances. Naturally, the Commission will continue to monitor very closely the macroeconomic and fiscal situation and the implementation of the measures in Greece.
Having said this, I do not consider it appropriate at this stage to elaborate on possible scenarios. We believe that Greece is now taking appropriate measures and that we should support Greece in the enforcement of those measures.
Mr President, to come back to what I was saying, a European bond market could help Greece. It would by no means obviate the need for that country to carry out reforms, but it would help all the other EU Member States too, as it would mean a much lower interest rate being payable on the debt. Let us compare the interest rates payable in Germany and the United States. The Americans pay 0.4% less interest on their treasury bonds than the Germans, even though German public finances are in much better shape. This is proof that we urgently need to take that course. I expect the Commission to do so.
President of the Commission. - We are not at this stage contemplating the kind of measures suggested. I personally believe it is not very appropriate to link this kind of proposal to the specific situation in Greece today; in fact, it could send the wrong signal.
Let us be honest about it. Greece and the countries of the euro area have a specific obligation when it comes to implementing the conditions of the Stability and Growth Pact. It is very important for them and, above all, for their own economy, but it is also important for others. I believe that raising this issue at this moment and suggesting that there could be a solution outside Greece's own efforts is not the best way to help our Greek friends to implement, with determination, the measures announced by Prime Minister Papandreou.
I would like to ask you today about the structure of the next Commission. The portfolio responsibilities that you have presented seem to us to have very presidential overtones. In our opinion, you are organising this structure in such a way as to give you personally, as Commission President, a great deal of power. We are surprised that you want to abolish the working groups of the members of the Commission. In our opinion, these groups have produced good results during the last parliamentary term. We are also surprised that the responsibilities in some areas have been fragmented in a way which seems to us incomprehensible. It is a mystery to us how you will handle the division of responsibilities between Mrs Reding and Mrs Malmström. It seems to us that Mrs Malmström will be creating a sort of homeland security office. I definitely have nothing against making the climate into a separate responsibility. However, if you appoint a climate commissioner, you must also show that she has real power and will have access to areas such as energy, industry, transport, the environment and agriculture. We do not believe that this is the case.
President of the Commission. - Two different questions: one regarding the portfolios on justice and security, the other on climate. Regarding justice and security, I have forwarded the suggestion made by many of you in this Parliament to have a specific portfolio more centred on fundamental rights. So, Commissioner Reding, if she meets with your approval, will be Commissioner for justice, fundamental rights and citizenship.
There will also be a Commissioner for home affairs, which is basically what happens in most, if not all, Member States in Europe - there is a minister for the interior and a minister for justice. I believe that it is much more efficient so that they can work with their colleagues in the respective Councils. It will also be much better in terms of the amount of work because, as you know, we have just approved the Stockholm Programme. This is a very ambitious programme in which this Parliament has a lot of important competences now, so it is fully justified to have two different Commissioners. It is not because of the role of the President in this case. It has nothing to do with the role of the President of the Commission. It has to do with the need to have some kind of division of labour in such an important area. I would like the Commissioner for fundamental rights to have security concerns in her hands, and I would like the Commissioner for security to do the job whilst respecting fundamental rights and the spirit of liberties in the European Union.
I would like to repeat my previous question. How can the climate commissioner be a powerful force and how can she assert herself, if this, on the basis of the second option, is not reflected in the structures? Secondly, there is another issue in the detail which seems totally unreasonable to us and that is that green genetic engineering, which you, Mr Barroso, are in favour of, now forms part of the health portfolio and is no longer included in the environment or agriculture portfolio. We need you to explain this.
President of the Commission. - I am happy to see that you are happy with the creation of the Commissioner for climate change. She will, in fact, have a lot to do because, as we are now seeing, Copenhagen will not be the end of the road. There will be a lot to do after Copenhagen.
Her main tasks will be to mainstream climate change in all sectors of the Commission - not only the ones you have mentioned, but many others. There is almost no policy in the European Union that does not have some impact on climate action: from agriculture to research, from enterprise and industry to maritime affairs. That is the task.
She will have a dedicated DG for climate change. I want the Commissioner for climate change to have some instruments to pursue her policy but, of course, she has to do this in cooperation with other Commissioners - namely the Commissioner for the Environment, the Commissioner for Energy and others - because this is such an important policy that also has a very important external dimension.
Mr President, I would like to ask for your assessment of the EU-Ukraine Summit which took place almost a fortnight ago. At the same time, I would like to raise two matters. When I was in Kiev, I learned that the European side refused to accept a reference in the final declaration to Ukraine's European identity. I will not hide the fact that this surprises me greatly, because it seems to me that the question of Ukraine's European identity should not be a matter of dispute. Secondly, I learned in Kiev that our European delegation refused to lay wreaths at the monument to the victims of the Ukrainian famine, something which is customary for all diplomats visiting Ukraine, and I must say that these two facts surprise me greatly.
President of the Commission. - I think the meeting we had with Ukraine was successful. To be frank with you, our Ukrainian friends have to do more if they want us to help them more.
I have been spending more time working on Ukrainian issues than on most of the Member States of the European Union, which shows the attention we give to Ukrainian concerns. This is a country that is very close to us and a country we want to be closer to. That is why we have offered them a comprehensive and innovative European Union-Ukraine association agreement. This is the most advanced status we can give to a country, barring accession, which is not possible under the current situation.
There were some discussions, but if you look at the final conclusions, it is clearly reaffirmed that Ukraine is a European country, Ukraine is bound by the same European values and we want to be closer to Ukraine. We want to help them to be closer to us. I believe that it was a productive meeting, but we cannot honestly expect to create a new status for Ukraine every time there is a summit.
The last summit before this was in Paris. We granted Ukraine this association possibility, but we cannot move to a new status every time there is a summit, and we had a very honest, open and friendly discussion about this with President Yushchenko and the other interlocutors.
Mr President, I have a question for you about the Tobin tax. This tax is a worthwhile proposal, but as yet, no one has introduced it. Everyone says that it will never be introduced unless all the Member States do so at the same time. I am now afraid, after the decision at the European summit, which I welcome, that this will once again be postponed, because we are not all starting at the same time.
I would like to know what your opinion on this is and what you think are the chances of the Tobin tax being introduced.
President of the Commission. - If there is an overall global tax for financial transactions, we should support it. In fact, I have personally supported this in discussions in the European Council. The European Council has asked the Commission to put forward some ideas on that, and we are preparing it.
Also linked to the issue of innovative financing, I personally believe that, if we want to meet our obligations regarding the fight against climate change, it cannot be only with the money from our budgets. It is obvious that our budgets are under such pressure that our national budgets alone over the next few years cannot provide the resources for fighting climate change. We have to think of innovative ways of financing. A global financial transaction tax seems to me a very good idea, and we are working on that area in order to put forward proposals at an appropriate time. I hope the new Commission will put forward some proposals in this area.
on behalf of the EFD Group. - Mr Barroso, we have recently heard that there is to be a closure of the Corus steel works on Teesside in northern England. This is due to an EU target reduction of 20% of carbon emissions. Thanks to the carbon credit, Corus can no longer afford to employ over 5 000 steel workers, including suppliers. We also have the spectacle of the British Government admitting that its hands are tied on this issue because of punitive EU competition law.
The real gain to Corus from stopping production on Teesside is the saving it will make in its carbon allowances allocated by the EU under its emissions trading system scheme, which will be worth up to GBP 600 million over the next three years. But surprise, surprise - guess what: the head of the IPCC, Rajendra Pachauri, is also the head of the Tata Foundation, so, one must ask, cui bono? Because Tata owns Corus.
(Protests from the floor)
The question I would like to ask is: is it now official EU policy to offer incentives to companies to close plants such as Teesside so that they can outsource their business to countries such as India, or is there a more personal interest at stake here?
President of the Commission. - Regarding the insinuation you are making, I really cannot comment. If I were the person involved, I would take the matter to the courts.
Concerning the issue at stake, you said that the British Government said this was the position of the European Union. I do not know anything about that statement, but let me tell you that, if there is one government that has been pushing the European Union for ambitious targets in the fight against climate change, it is precisely the government of your country, whether you like it or not.
In fact, the common agenda today in the European Union is to reduce global emissions of greenhouse gases. This does have some consequences in terms of the adaptation of our industry. We want industry to be kept in Europe, but we want another kind of industry, which is less energy consuming and friendlier to the environment.
You did not answer my question, because the question was: is it official EU policy to offer incentives to companies to close plants such as Teesside and outsource the business to countries such as India? You did not answer the question. Would you please answer it?
President of the Commission. - I will answer by saying 'no'.
Colleagues, the blue card procedure is not applicable now because these are discussions between two people. It is very difficult for the blue card to be used for an additional question now as I do not know which of the two people it is intended for. I am sorry about that. It will, of course, be applicable during other debates.
(FR) Mr President, the European Commission, in response to the referendum in Switzerland on minarets, has gone to the lengths of making a statement that is disturbing and ambiguous, to say the least. It felt it necessary to reaffirm, for the benefit of those Member States that might be tempted to take similar decisions, the need to 'respect fundamental rights such as freedom of religion'. This thinly veiled threat requires some explaining on your part, when opinion polls show that the vast majority of Europeans would have voted in such a referendum had it been an option in their respective countries.
Mr Barroso, do the EU Member States have the right or not to hold a referendum for their people that is identical in every way to the one held on 29 November in Switzerland? Would the Commission oppose or not the sovereign decision of these peoples if they were to vote as the people of Switzerland did? If, as we believe, the European Union is today more totalitarian than democratic, it is high time it was acknowledged.
It is the sovereign right of Member States to decide, in accordance with their constitutional rules, how they wish to consult their people directly. I am not going to make hypothetical statements about hypothetical referendums. What I can tell you is that the Member States take their own decisions on this matter. Therefore, I will not prejudge a referendum in a country or the reaction to a referendum organised by the Commission.
The Commission has powers to verify the measures and the decisions taken by the Member States in relation to the application of European law. In this case, the Commission has not only the right, but also the duty, to voice its opinion.
(FR) Mr Barroso, all the same, the question was clear. I was not asking you a question about a hypothetical referendum, but about a referendum that is identical in every way to the one that was held for the people of Switzerland.
If one of the EU Member States, in a completely identical referendum, asked the question that was asked of the Swiss people, how would the Commission react? Do they have the right to do so? And would the Commission oppose the decision of the sovereign people if it decided to vote as the Swiss did? The question is clear.
Mrs Le Pen, you are asking a hypothetical question. My French is not as good as yours, but, when you say 'if', that is a hypothetical question. 'If there were a referendum', that is a hypothetical question.
(Applause)
I am not in the habit of answering hypothetical questions. The reality is already complex enough. Therefore, what I can tell you is that the Commission is against all forms of discrimination, including all forms of religious discrimination. That is our position and it is clear. It is not only the Commission's position; it is the position of all the democratic Member States of the European Union.
That being said, I am not going to express an opinion on a hypothetical referendum.
(MT) I had intended to address a question to the President of the Commission concerning the Commission. However, an intervention was made today by the Socialist Party concerning the hearing we have with the Commissioners. I hope that the Socialist Party will not start playing around with the portfolios assigned to the nominated Commissioners. We do not have the competence to change the Commissioners' portfolios, since this falls under the exclusive competence of the President of the Commission. The selected individuals, from our Party, the Liberals and the Socialist Party, are all very valid persons, and we should not have the competence to start debating as from now, prior to the hearing, whether we can change the portfolios of the Commissioners. I am aware that this was not the subject, but following the Socialist Party's intervention, I felt that I had to make this intervention.
President of the Commission. - It was not a question so I do not have to answer but, since I have the opportunity, I will just say the following.
The principle of loyalty between the different institutions is very important. Also, now that we have a new treaty, we need to respect the competences of each institution. I told you how important it is to have a special relationship between the Commission and Parliament, and I will work for that. This, of course, means respecting the competences of each institution in its own field according to the treaties.
(FI) Mr President, at the start of his speech, the Commission President referred to what had been wrong in earlier models. What is wrong, surely, is that the Commission has had some good programmes, but the Member States just do what they like. In other words, the stick and carrot approach is not enough to guide the Member States.
I also noticed that the 2020 document contained no innovative ideas regarding how the Member States might be guided. I would like to ask whether the Commission intends to use the warnings under Article 121 of the Treaty of Lisbon if a Member State does not comply or even want to comply with the ideas of the 2020 Strategy.
President of the Commission. - Thank you for your question and for the intention behind your question.
My intention is to propose to the Member States to reinforce economic governance in Europe. I think now we have an opportunity to do it. Frankly, it has been refused several times before. You have probably read a recent interview given by one of my predecessors, Mr Delors, who said that his proposal of reinforced coordination on social matters failed in 1993. It was refused by the Member States.
It was interesting and I looked up what I said then as Foreign Minister of my country. I was one of those supporting a reinforced cooperation of the Member States in that area. Unfortunately, it was not possible.
When the Lisbon Strategy was being revised, we put forward a proposal based on the Wim Kok report, and it was refused by Member States. After this crisis, I think there is now much more awareness of the need to have real coordination in the response to the crisis. I am going to fight for that but, of course, we need the support of the Member States to achieve this. We need them, because some of those policies are made at national level and some are at Community level.
I am encouraged by the first exchange of views with the European Council. In fact, the new President of the Council, President Van Rompuy, has already announced that he wants an informal exchange of views at the beginning of February. I hope that will be a way of having more commitment from the European Council for a strengthened mechanism of governance of the European Union 2020 Strategy.
(FR) Mr Barroso, the Lisbon Strategy has had its day. The European Union will therefore not be the most competitive economy from 1 January. Please excuse my harsh words, but one can almost talk in terms of a mirage. What we need to do now is ensure that, for the years ahead, for 2010, the EU is more like an oasis of calm for Europe's entrepreneurs and citizens.
In this connection, I read in the memo with which you have presented us that you are talking about internationalising SMEs, the main creators of jobs in the EU. Do you not think, Mr Barroso, that the urgent requirement today is to stabilise the situation, to reassure people? Moreover, can you guarantee today that the Commission will oppose any regulatory hysteria and will apply, on a daily basis and in all its policies, the principle, the strategy, 'Think small first'?
Thank you, Mrs Ries. This was one of the priorities of my Commission, but it is also a priority for the current Commission and will certainly be a priority for the next Commission too. Small and medium-sized enterprises are the ones that create jobs. We created the Small Business Act on the basis of the very principle - 'Think small first' - that you are talking about, and we are embarking on a programme to reduce administrative burdens, particularly for small and medium-sized enterprises. That is why we have placed the completion of the internal market at the heart of our priorities, as there is potential and also an international dimension to exploit, because the truth is that our small and medium-sized enterprises are still coming up against a number of obstacles when trying to work with other markets. I therefore believe that this is one of the priorities of the new strategy, of the 2020 strategy. It is precisely a strategy that is linked more closely to the international dimension, because, today, the effects of globalisation are being felt, and it is only by adopting an aggressive, proactive stance that we can win this battle of competitiveness.
Ladies and gentlemen, I would like to provide an explanation in response to a very important question by Mrs Ries. We started to prepare the list of speakers at 15.00, when we started this item. I have about 30 people on the list, in the order you took your blue cards. Of course, we can add other speakers to the list, but it will be impossible for them to speak during this item.
If you wish, you can keep your cards for now, and Ms Durant will be the next speaker for one minute. We can try to add to the list the remaining Members wishing to speak, but I can tell you very honestly that it is impossible to have so many speakers; I have about 30.
We started to deal with the list at 15.00. If any other Members would like to add their names, please keep to one minute.
(FR) Mr President, President of the Commission, I would like to ask you, in the context of this 2020 strategy and, in particular, of the system of enhanced governance, how you wish to deal with the issue of lobbies. You know, as I do, that if a 2020 strategy is drafted, there will inevitably be lobbying across the board. Lobbying takes place just about everywhere; there is lobbying of the Commission, of Parliament, of the Council.
As you are also aware, an interinstitutional debate is being held today on the issue of lobbies. Mr Kallas was in charge of this issue in the previous Commission. I should like you to tell me who in the Commission will be in charge of this issue of lobbies, and what his or her mandate will be. Do you wish to make progress - as I and other members of this interinstitutional group hope - towards a mandatory registration system for lobbies?
That is the condition governing transparency and it is also, in my view, the condition governing the citizens' support. They must be able to understand how decisions are taken at European level by the Commission, the Council and Parliament.
Mr President, this is a well-known problem, a very important problem, and I am in fact proud that we have made progress during this Commission's term of office. As you mentioned, Commissioner and Vice-President Kallas has done a great deal of work in this area, and we have made progress with the lobby registration system.
In my view, however, it should be acknowledged that the best way to deal with this problem is to be transparent, not to hide information. It is only natural! It is only natural in an open society and in an open economy for different, sometimes conflicting, interests to be expressed.
It is along these lines that the Commission will carry out its work: its relations with representatives of the various interests - the interests of businesses, of trade unions, of specific causes sometimes - will become more transparent.
The person responsible for this matter within the Commission, if you will kindly offer him your support, will be Commissioner and Vice-President Maroš Šefčovič. It is he who the administration will appoint to carry out this task within the new Commission.
President Barroso, I welcome your vision for 2020. You show that even in the dark days of recession, one can dream of Utopia. I welcome your comments on European research areas. I represent Cambridge, which is home to the leading research cluster that has already seen great successes in high-tech, green-tech and bio-tech. If we are to turn your dreams into anything like reality, then we could do with listening to, and learning from, the Cambridge experience. Research needs funding; innovative businesses need funding; world class-innovation needs world-class funding.
Last week, I met representatives of the Wellcome Trust, which is the UK's largest charity and last year gave EUR 750 million to medical research. They came to Brussels to tell this Parliament that, if we pass the legislation, as drafted, on alternative investments, then we would cut their organisation's funding by two thirds. Please do not say one thing and do another.
President of the Commission. - Congratulations to Cambridge. I think Cambridge is one of the greatest universities in Europe and in the world. It is precisely because we do not have so many Cambridges in Europe that we have been working to have a real European research area, because Cambridge and other very important universities in Europe are quite international. They are able to attract very important funding, but in other countries, especially small countries and some of the poorest countries, they do not have those kinds of resources. That is why we not only need private funding like the ones you mentioned, and I certainly welcome all the work of foundations such as the ones you mentioned, but we also need public funding from the states and from the European Union budget. That will be one of the points I intend to put into the next European Union budget.
Regarding the link with alternative investment managers, I really do not see this link. I think we should not use one thing or the other. We believe it is important to have sensible regulations for products on the financial markets considering what happened, including in your country. It was in your country that we had the highest ever case of State aid in the history of the European Union, precisely because of problems in the financial markets.
(EL) Mr President, Mr Barroso, may I say that, while the ambitious objectives of the strategy for 2020 are being debated, there are certain countries, such as Greece, which will join this strategy on unfavourable terms, with huge economic problems and high unemployment.
Yesterday, the Prime Minister announced measures which he hopes will reduce the deficit. Athens is waiting with bated breath for reaction from the markets and an evaluation by various firms. I listened to your reply to an earlier question and I have read today's statements by Mr Almunia and I should like to ask you Mr Barroso: apart from the Commission monitoring the public deficit in Greece, how else can it help to address this problem?
And secondly, within the framework of the strategy for 2020, how are such national peculiarities addressed, so that such problems do not arise?
President of the Commission. - First of all, in the 2020 Strategy, our idea is precisely to have national programmes, but also horizontal European Community-wide programmes.
We are going to ask every Member State to put forward specific, simplified objectives for each country, taking into consideration their different circumstances. As you have mentioned, Greece is in a specific situation today, and we are being very attentive to it. Greece will, of course, go on benefiting from cohesion funds as it is one of the countries benefiting from those cohesion funds, and this is separate from the European Union 2020 Strategy.
However, it is important to understand why countries like Greece have to correct their deficits and their excessive debts. The interest countries pay for debt is money they cannot put into their hospitals or schools for the future. It is not because that we are attached to an idea of rigid macro-economic discipline that we recommend Member States not to maintain very high debt and deficit levels, but because we are thinking about social expenditure and addressing people's concerns.
(NL) Mr President. President Barroso, I should like to ask you a question regarding the future of the automobile sector which, indeed, will remain one of the most important industrial sectors even after 2020. Some of our crown jewels are about to be sold off to China, which is an unwelcome development. In my opinion, it is by no means too late to avert this, but to do so we - you, Mr President, and the new European Commission - must move up a gear as a matter of urgency. We must mobilise more resources for research and development, with greater focus on the automobile sector, and we must also, of course, mobilise more financial resources from the European Investment Bank. As I see it, this is the only way to ensure that our current dependence on oil is not replaced with a future dependence on Chinese electric batteries, for example. Hence my question: are you and the European Commission prepared to assume a coordinating role in the short term, including with regard to the Opel dossier, so that we can join together resolutely to focus on the new, environmentally friendly technologies in the automobile sector?
President of the Commission. - In the case of Opel, as you know, the Commission has maintained an important position, promoting the necessary meetings between the different countries involved and the companies concerned.
Regarding the issue of the automobile industry, there is a problem of over-capacity in Europe and in the world. So the future is precisely as your question suggests, finding new ways and new technologies, namely the development of cleaner cars. We have been supporting this idea, not only in terms of ideas but in terms of funding.
In fact the European Investment Bank, with our full support, has, as you know, created a special facility for this. This is one of the priorities for the next mandate: to develop a greener automobile industry in Europe which is technologically more advanced. This is the way in which we can maintain a leading position in the automobile industry in the world.
President Barroso, the European Anti-Poverty Network has described your consultation document on the 2020 Strategy as a step backwards from commitments by successive European Councils to strengthen the social dimension.
Your document only mentions flexicurity and training. You should know that on this side of the House, we cannot accept a strategy that is devoid of social content. 2010 will be the European Year against Poverty and Social Exclusion. Should you not make the fight against the scourge of poverty and exclusion the centrepiece of the 2020 Strategy?
Finally, recognising that a third of all jobs created since the year 2000 in the European Union are in the health, social and employment services, making a double contribution to reducing poverty, providing services and creating employment, should the 2020 Strategy not set targets for the provision of high-quality social services?
Thank you, colleague, but please do not put two questions during your one minute, because it is very difficult for President Barroso to answer two questions in one minute.
Which question do you prefer - the first or the second?
Colleagues, this is very important.
Mr President, in fact I put three points, and three 'yeses' would do!
(Laughter)
President of the Commission. - Mr President, thank you very much for your understanding. I will try to choose the best question!
The honest answer is the following: this is a consultation document; it is not yet a strategy, and I very much welcome your input.
Let me tell you my personal opinion. Yes, we have to do more to fight poverty and social exclusion but for that, we need the support of our Member States. I can tell you that I have proposed concrete measures several times and have received a very loud 'no', with the argument that some Member States view social matters as something for them, and not for Europe.
That is an interesting debate. Let us see if we agree on this matter. I very much expect to have your support on this because, as you know, to fight social exclusion and poverty, we also need some instruments at European level that complement the instruments at national level. I am telling you the position that I will be defending. I hope all the Member States will be ready to support this view.
(PL) Commissioner, implementation of the Lisbon Strategy is not going very well. How do you intend to change the document on the Europe 2020 Strategy in order to achieve its objectives? Do you foresee preparation of something in the way of a programme for realisation of the strategy, a separate document for the Commission's five-year term of office, which would set out the actions to be implemented? I think it would be a good idea. We could monitor realisation of the strategy and, at the same time, appraise the Commission on what has been implemented.
Finally, I will permit myself to make a comment: I think the time allowed for social consultations, and I mean the deadline set for 15 January, is too short. We should treat our social partners a little more seriously. It is they who are going to realise the strategy, and they should have more time to take part in these consultations.
President of the Commission. - The deadline is the deadline for the consultation based on this document, but there will also be other opportunities to consult. In fact, there have been consultations on the future of the Lisbon strategy at least since 2008. The Committee of the Regions has prepared a very interesting report, as has the Economic and Social Committee, and I would like to take this opportunity to say that I am prepared, if the European Parliament so wishes, to hold a debate on this matter - not just this question hour with one-minute replies, but a special debate on this matter alone - whenever you want, because I really believe it is extremely important.
(Applause)
It is extremely important for this Parliament to have ownership, and also to associate national parliaments in this process, because this is to be the centrepiece of the strategy for the future. I would like to underline that point.
Regarding the issue of the mechanisms of governance, that is exactly what we are now preparing. There are several ideas. One current idea is precisely to have ways of measuring progress and to monitor progress in certain areas on the basis of indicators. This is what we are preparing, and for this we need the support of Parliament and, hopefully, also the agreement of our Member States.
(DE) Following up on the question which has already been asked, I would like to return to the 2020 climate strategy. Mr President, is it right that the provisional emissions trading system gives the largest steel company in Europe 90 million tonnes of CO2, despite the fact that it had 68 million last year and will have 43 million this year? Can it be that the largest steel company in Europe will have earned GBP 1 billion by 2012 from emissions, having been allocated too large an amount as a result of its lobbying activities with, among others, the Commission?
President of the Commission. - Mr Langen, I do not know exactly to what you are referring, but, if you are talking about emissions in Europe, let us be honest about it: our emissions are roughly speaking 14% of global emissions and that trend is a downwards one, because there are big economies on the rise in terms of emissions.
However, on an emissions per capita basis, we are still far above those economies and let us be fair about it: we also have some historical responsibility. The Americans produce more greenhouse gas emissions per capita than we do, but we produce much more than China and much more than India, for instance, if you are referring to the Indian case. This is indeed a problem that we have to address in a spirit of global fairness. If we want to solve the problem and if we believe there is a threat to our planet - that of climate change - we need cooperative efforts on all sides. So, yes, we do have more stringent conditions than in some other parts of the world, but we are also viewing this as an opportunity to develop new technologies so that we can meet our targets without putting at risk our companies, because we do not want to export our companies and our jobs.
Colleagues, during Question Hour with President Barroso, please do not ask additional questions, because a lot of people are waiting for their first question. I am very sorry, but I would prefer to move on to a fresh question.
President Barroso, as you mentioned, interest rates are indeed affected by the state of the economy. They reflect the confidence in a particular economy and the international economic community is affected by them. Interest rates are affected by the confidence the Community has in a particular economy and that confidence is, in turn, affected many times by statements on the confidence that the European Commission shows in measures taken by Member States. In that sense, speculators also try to speculate on a bad economic situation and sometimes make it worse.
President Barroso, are you prepared today, in this Chamber, to state your support for the measures announced yesterday by the Greek Government to reverse the economic situation in Greece? Does the Commission believe that they are moving in the right direction and, if applied, that they could change the financial situation, which you have indicated has been problematic in the past?
President of the Commission. - I have already said that I was happy to hear yesterday Prime Minister Papandreou's commitment to cut the public deficit and reduce government debt through permanent expenditure cuts and revenue increases. I even added that the 2010 budget currently being discussed in the Greek Parliament and the Prime Minister's statement are steps in the right direction. Naturally, the Commission will continue to monitor closely the macroeconomic and fiscal situation and the implementation of the measures in Greece. This is very clear in my statement of support for the measures announced. I believe that this is the best way we can help Greece in the very difficult situation they are now facing in terms of budget and debt. I trust those measures will have some important results.
Mr President, I warmly welcome the chance to put a question to President Barroso because the Conference of Committee Chairs has, for the first time, been moved backward by an hour so we committee chairmen are able to be here for the first time.
I want to ask him about a policy to help framework conditions for research and innovation - which I was rather disappointed to see did not make it into this first draft of 2020, but I hope will be there in future - and that is to harness the huge potential of public procurement, throughout the European Union, to stimulate innovative products and services. I want to ask him today if he would take up the recommendations endorsed almost unanimously by this Parliament in my report last November, which showed how this could be done. Just to give him an idea and to share it with colleagues, if 1% of European public procurement was secured for innovative products and services, it would raise the investment in innovation across the European Union by no less than EUR 15 billion.
President of the Commission. - Thank you all for your comments, but let me tell you that there is no first draft of the new strategy. There is a Commission working document for consultation but we are not yet at the point of presenting a draft. Therefore, all your comments are very welcome.
Do not expect from me in a reply of one minute to give a decisive answer to such an important issue as the one you have put forward. I am aware of your report. I am aware of some of the interesting proposals you have made in terms of public procurement and, yes, it is also my intention, it is in the broad guidelines. I presented this to Parliament, as you will remember, in a reference to the need to deepen those commitments in terms of more market friendly, more innovative public procurement rules in Europe. This is certainly going to be part of our future strategy but I cannot, at this stage, commit to exactly how it will be incorporated.
(SV) Mr President, one of the biggest failings of the Lisbon strategy which, in other respects, is a good document, is that we have, to a certain extent, failed to get the Member States to actually achieve the goals set out in the strategy.
My fellow Member from Finland asked Mr Barroso earlier how he thought we could get the Member States to follow the strategy better. One of the targets that was included was how much the Member States should invest in research and development in terms of a percentage of GDP. I would like to know whether the Commission intends to set similar targets for the Member States, in other words, how much of its gross national product each Member State should invest in research and development.
President of the Commission. - We are now assessing the reasons why all the goals and targets were not attained. With the new proposal, we will make an assessment - I believe a very honest and objective assessment - of what went right and what went wrong with the Lisbon strategy.
I cannot commit at this stage to what we are going to propose; we are precisely at this moment thinking about the way forward. That is why, when I mention the discussions I would like to have with you, I talk about real discussions, because your input is very important.
I personally think that to have an overall target for all Member States is probably not very realistic. I think the next phase of the European Union 2020 Strategy will have to be more refined and more sophisticated, having specific targets - agreed, of course, with the Member States - but for different situations.
This is my personal thinking. We have not yet come to the stage of presenting a proposal to you. I would also like the new Commission to have full ownership of the proposal, and we will present a bilan of the last Lisbon strategy.
Mr President, by next year, Britain's net contribution will have doubled from what it was in 2008. In 2020 there will be four to seven new Member States at least. On their current economic performance, each one of the new Member States will be receiving cohesion funds - which are subsidies by another name - from the date they become members right the way through until 2020.
Can, therefore, the British taxpayer anticipate a further doubling in Britain's net contribution to the European Union by 2020, and, if not, why not?
President of the Commission. - I am not yet at the stage of discussing the financial perspectives and I cannot anticipate what Britain's contribution will be. I understand the concern that you are expressing, because at the present time, British taxpayers are paying the biggest contributions because of what happened in the financial sector in Britain. There has been no other case of such large State aid as that which we have seen in your country.
The point we are at today is the following: we believe it is important to set priorities for the future, to see what we have to spend at national level and what we have to spend at European level, and then to have a discussion about the fair way of sharing that investment. However, we believe that in some cases, it makes more sense to spend a euro at European level than at national level because of the potential benefits of exploring the European dimension and the European internal market. We will come to that discussion and, I hope, at the end, we will come to an agreement.
This was our third Question Hour with the President of the European Commission. Thank you very much, colleagues, for putting forward questions for discussion.
As regards presence, there were slightly more people in the Chamber at the end of Question Hour than there were at the start, at 15.00. I am very sorry about that: we would have preferred to have had a lot of you here.
Thank you once again, President Barroso.
Mr President, the point I would like to make is that there are many people here today who have not had a chance to ask Mr Barroso questions. Given the huge salary that Mr Barroso is on, can he not spend another 30 minutes with us on a regular basis, to make this an hour and a half?
The first 30 minutes were with the other group leaders. There are 750 Members in this place. I think 30 minutes is ridiculous. Can we not have an hour and a half? Mr Barroso, you are on a good enough salary, sir. Come here for 90 minutes, not 60.
President Barroso is smiling very politely, but we will see. We must decide about that. Thank you for your proposal.